Citation Nr: 1229826	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  04-02 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of the left knee, evaluated as 10 percent disabling prior to May 15, 2009, and evaluated as 20 percent disabling from May 15, 2009.

3.  Entitlement to a separate schedular rating for instability, left knee chondromalacia, from January 29, 2003, to July 20, 2006.

4.  Entitlement to total disability based on individual unemployability (TDIU).

5.  Entitlement to an extraschedular rating for a left knee disability and a right knee disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to January 1972.

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which confirmed and continued a rating of 10 percent, each, for the Veteran's service-connected left knee chondromalacia and right knee chondromalacia disabilities.

In June 2006 and July 2008, the Board remanded the matter to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action, including provision to the Veteran of a VA examination.  No further action to ensure compliance with the Board's 2006 and 2008 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a rating decision dated in September 2009, the RO increased the rating for the Veteran's service-connected left knee disability from 10 percent to 20 percent effective May 15, 2009.

In June 2010, the Board again remanded the matter to the RO, via the AMC, for further development and adjudicative action, including provision to the Veteran of a new VA examination.  No further action to ensure compliance with the Board's 2010 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  However, based on lay evidence from the Veteran in October 2011 regarding his claims for increased rating, additional development is warranted, and the issues on appeal have been expanded accordingly.

The issues of entitlement to TDIU and entitlement to an extraschedular rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's left knee chondromalacia disability has been productive of pain and sensations of weakness throughout the appeal period; of instability from January 2003 to July 2006; and of limitation of extension since May 2009; but it has not been productive of flexion less than 45 degrees at any time during the appeal period, and there is no clinical evidence of recurrent subluxation or lateral instability before January 2003 or after July 2006.

2.  The Veteran's right knee chondromalacia disability has been productive of pain and sensations of weakness throughout the appeal period, and of limitation of extension since May 2009; but it has not been productive of flexion less than 45 degrees, and there is no clinical evidence of recurrent subluxation or lateral instability of the right knee at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent based on removal of symptomatic semilunar cartilage, left knee chondromalacia, prior to May 15, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.27, 4.59, 4.71a, Diagnostic Codes 5299-5259 (2011).

2.  The criteria for a schedular rating in excess of 20 percent based on limitation of extension, left knee chondromalacia, beginning May 15, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.27, 4.59, 4.71a, Diagnostic Codes 5299-5259, 5261 (2011). 

3.  The criteria for a separate schedular rating of 10 percent for lateral instability, left knee chondromalacia, from January 29, 2003, to July 20, 2006, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.27, 4.59, 4.71a, Diagnostic Code 5257 (2011). 

4.  The criteria for a schedular rating in excess of 10 percent for right knee chondromalacia are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.27, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As indicated above, this matter was previously the subject of three development requests wherein the Board sought additional actions by the RO/AMC as to the claims for increased rating on a schedular basis.  On remand, the AMC complied with the Board's directives.  To that extent, and in the absence of any allegation of noncompliance by or on behalf of the Veteran, it is concluded that no further action is needed.  Stegall, 11 Vet. Ap. 268, 270-71.

Duties to Notify and Assist

Before addressing the merits of the issues decided in this decision, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of a letter from the AMC to the Veteran, dated in June 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the VCAA notice was not provided to the appellant prior to the RO's rating decision in May 2002, but any error as to timing was cured by the subsequent issuance of one or more supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).   On that basis, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.

The AMC also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the AMC or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duties to notify and assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

As for VA's duty to assist, the RO/AMC obtained VA and private medical records.  In addition, the Veteran was accorded VA examinations in September 2000, July 2001, September 2003, March 2007, August 2007, May 2009, and July 2010, in order to evaluate the nature and severity of his bilateral knee disabilities.  The reports from these examinations are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issues presented.  The examiners reviewed the Veteran's symptoms in detail and in conjunction with the rating criteria and provide sufficient information on which to rate the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Therefore, further development action relative to the disabilities herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore consider the claims for an increased schedular rating on the merits.

In a rating decision dated in April 1972, the RO granted service connection for arthralgia, both knees, and assigned a noncompensable rating under Diagnostic Code 5299.  

In a rating decision in September 2000, the Veteran's service-connected bilateral knee arthralgia was evaluated under Diagnostic Code 5299-5257 based on minimal subjective lateral ligamental tenderness to palpation; and rated as 0 percent disabling.

In December 2000, the Veteran underwent arthroscopic surgery on his right knee, and in January 2001, he underwent arthroscopic surgery on the left knee.  

In a rating decision dated in January 2001, the rating for the Veteran's service-connected right and left knee chondromalacia was increased to 10 percent, each knee, effective May 16, 2000, under Diagnostic Code 5299-5257, for an overall combined rating of 20 percent.  

The Veteran was also assigned a temporary total rating of 100 percent from December 5, 2000, to February 1, 2001, for his service-connected right knee chondromalacia in the January 2001 rating decision; and a temporary total rating of 100 percent from January 17, 2001, to March 1, 2001, for his service-connected left knee chondromalacia, in a May 2001 rating decision.  

In August 2001, the Veteran filed a claim for an increased rating for his service-connected bilateral knee disabilities.  

In a rating decision dated in May 2002, the RO continued the 10 percent rating for each knee under the removal of semilunar symptomatic cartilage provisions of Diagnostic Code 5299-5259 effective February 1, 2001, for the right knee, and March 1, 2001, for the left knee.  The RO also denied an extension of the temporary 100 percent rating beyond January 31, 2001, for the right knee; and an extension of the temporary 100 percent rating beyond February 28, 2001, for the left knee.  

In October 2002 the Veteran filed a notice of disagreement for a higher rating for his left and right knee disabilities, and in January 2004 he perfected his appeal.

In a rating decision in September 2009, the AMC increased the rating for the Veteran's service-connected left knee chondromalacia from 10 percent to 20 percent effective May 15, 2009, under the limitation of extension provisions of Diagnostic Code 5261, and continued the 10 percent rating for the right knee chondromalacia disability under the limitation of extension provisions of Diagnostic Code 5261 effective May 15, 2009.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is appropriate upon X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating is appropriate upon X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note, however, that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

The Board notes that chondromalacia is not listed in the rating schedule, so the Veteran's symptoms have been evaluated under analogous criteria throughout the appeal period.  38 C.F.R. § 4.20.

Diagnostic Codes 5260 and 5261 pertain to limitation of motion of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  Under Diagnostic Code 5260, flexion limited to 60 degrees is zero percent disabling; flexion limited to 45 degrees is 10 percent disabling; flexion limited to 30 degrees is 20 percent disabling; and flexion limited to 15 degrees is 30 percent disabling.  Id.  

Under Diagnostic Code 5261, extension limited to 5 degrees is zero percent disabling; extension limited to 10 degrees is 10 percent disabling; extension limited to 15 degrees is 20 percent disabling; and extension limited to 20 degrees is 30 percent disabling.  Id.  

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

Diagnostic Code 5256, which governs ankylosis of the knee, permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a Veteran will garner a 40 percent rating with flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  When there is flexion between 20 degrees and 45 degrees, a 50 percent rating is for assignment and where there is knee ankylosis that is extremely unfavorable, with flexion at an angle of 45 degrees or more, the maximum rating of 60 percent is assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5257 pertains to recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or slight lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling, and severe recurrent subluxation or severe lateral instability is rated 30 percent disabling.  Id.  

Diagnostic Code 5258 provides for a maximum 20 percent evaluation for cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, while Diagnostic Code 5259 provides for a maximum 10 percent rating for removal of semilunar cartilage, symptomatic.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.

Under Diagnostic Code 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability garners a 30 percent rating.  38 C.F.R. § 4.71a.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace warrants a maximum 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Separate ratings may also be assigned for knee disability under Diagnostic Code 5257 and Diagnostic Code 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The Board will also consider whether this case presents other evidence that would support a higher rating on the basis of functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal system is primarily the inability, due to damage in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements"), 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled."  38 C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does not require a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Consideration of pain and functional loss is required only with respect to those Diagnostic Codes where the basis for rating is limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  There is no basis for a rating higher than the maximum schedular rating for additional limitation of motion due to pain or functional loss.  See VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998); Johnston v. Brown, 10 Vet. App. 80, 85 

Under the provisions of 38 C.F.R. § 3.400(o)(2), the effective date of an increased rating will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, date of receipt of the claim.

In September 2000, the Veteran was provided a VA examination.  During the examination he complained of constant knee pain at a pain level of 5 on a scale of 1 to 10, and of occasional swelling, but no heat or redness.  He also complained of left lateral ligamental tenderness to palpation, and lamented that he was no longer able to run because of his knee pain.  He reported that he did not use a wheelchair, cane, or crutches.  Physical examination found no evidence of heat, induration or rubor, and no evidence of crepitus, McMurray's, or anterior drawer sign bilaterally.  Range of motion testing yielded 0 to 138 degrees on the right and 0 to 137 degrees on the left, and the Veteran was able to squat without assistance.  Gait and stance revealed no significant scoliosis or kyphosis, and there was normal heel strike without limp.  Motor strength was 5/5 bilaterally.  X-rays taken pursuant to the examination were negative.  Diagnosis was bilateral knee pain, with no evidence of chondromalacia patella or degenerative arthritis.

In a letter in November 2000, a private treating physician objected to the September 2000 examination findings regarding arthritis, and stated that his X-rays showed a very definite, very prominent lateral tilt of the patella as well as early osteoarthritis changes in the patellofemoral joint.

In July 2001, the Veteran was provided another VA examination.  During the examination he complained of popping in his knees in the morning, and of pain, 24/7, at a pain level of 7 on a scale of 1 to 10.  The examiner noted that the Veteran was not on crutches and did not use a wheelchair.  Physical examination found flexion from 0 to 140 degrees bilaterally; no lateral laxity; and negative drawer signs.  The examiner added that the Veteran was able to walk up and down the hallway without difficulty.  

VA physical therapy records dated in January 2003 document complaints of giving way, weakness and bilateral crepitus, and of bilateral anterior, posterior, and peripatellar tenderness.  The therapist noted that the Veteran wore knee braces.  Examination found no significant ligamentous laxity except for mild motion of the left medial force, and there was pain on the left with meniscal testing.  Gait was slow.

In September 2003, the Veteran was accorded another VA examination.  During the examination he complained of bilateral knee pain of 7 on a scale of 1 to 10 when active, and of 0 when recumbent.  He also reported that he had fallen about five times in the previous six months because of his knees giving out and locking, and added that he wore a brace on each knee.  Physical examination found no gross deformities, and no varus or valgus deformity.  There was full range of motion, with flexion to 150 degrees and extension to 0 degrees; and no pain with passive or active movement.  The examiner added that the ligaments appeared to be very solid, but there was some instability in the left knee.  X-rays revealed minimal degenerative changes in the left knee at the patellofemoral joint with some mild lateral subluxation.

Private treatment records dated in July 2006 document complaints of bilateral knee pain.  The provider noted that the Veteran's gait was slow and wide based, and that the Veteran was only able to squat 75 percent.  Range of motion testing found -15 to 130 degrees of flexion bilaterally.  The joint line was tender, as was the patellofemoral joint.  Stability was intact and alignment was good.  X-rays showed mild spurring and minimal narrowing.

In March 2007, the Veteran was accorded another VA examination.  During the examination he complained of bilateral knee pain, stiffness, and weakness.  He also complained of occasional dislocation, and said that he wore bilateral knee braces when walking for long periods.  He added that he was able to walk a quarter of a mile without pain.  The examiner noted that the Veteran's gait was normal.  Physical examination found flexion of 0 to 140 degrees bilaterally.  X-rays revealed slight narrowing of the right medial compartment; and slight bilateral patellofemoral osteophytes.

In August 2007, the Veteran was accorded another VA examination.  The examiner noted that the Veteran had a slightly antalgic quad-avoidant gait.  Range of motion was from 0 to 130 degrees, with worsening pain across the anterior joint on motion past 90 to 100 degrees.  There was tenderness across the patellofemoral joint, and slight medial joint line on the left knee, but there was no instability to valgus/varus, Lachman, or posterior drawer.  McMurray's was also negative, and there was 2+ bursalis pedis pulse bilaterally.  According to the examiner, the Veteran was likely to have worsening symptoms of pain, loss of strength, loss of endurance, sensations of giving way, and sensations of popping, as well as a loss of another 15 degrees of global range of motion across both knees.  He added that the Veteran's knee chondromalacia would make it difficult for him to perform manual labor.

In May 2009, the Veteran was accorded another VA examination.  During the examination he complained of bilateral knee pain, stiffness, giving way, weakness, and instability; and of locking and inflammation.  The examiner noted that the Veteran's gait was normal.  Physical examination found crepitus in both knees, but no instability, or patellar or meniscus abnormalities.  Left knee flexion was from 15 to 140 degrees, and right knee flexion was from 10 to 135 degrees, and there was objective evidence of pain with active motion on both sides.  There was no ankylosis.  An MRI of the right knee found no evidence of a tear.

In July 2010, the Veteran was accorded another VA examination.  During the examination he complained of bilateral knee pain, stiffness, giving way, weakness, instability, and swelling.  He reported that he wore knee braces, and was able to stand for up to 3 hours and walk a quarter of a mile.  The examiner noted that the Veteran's gait was normal.  Physical examination found crepitus in both knees, but no instability or patellar or meniscus abnormalities.  Left and right knee flexion was 0 to 140 degrees, and there was objective evidence of pain with active motion on both sides.  X-rays revealed degenerative changes in both knees.

The Board has thoroughly reviewed all of the medical and lay evidence in the claims file.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000)(The Board must review the entire record, but does not have to discuss each piece of evidence).  

From the outset, the Board notes that an increased rating for either knee under the limitation of flexion provisions of Diagnostic Code 5260 is not warranted because there is no evidence of knee flexion limited to less than 45 degrees at any time during the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

As regards limitation of extension, there is no evidence prior to the May 15, 2009, VA examination of extension limited to 10 degrees or more; so a higher rating for either knee under Diagnostic Code 5261 prior to May 2009 is not warranted.  However, left knee extension in May 2009 of 15 degrees supports a rating of 20 percent under Diagnostic Code 5261; and right knee extension of 10 percent supports a rating of 10 percent under Diagnostic Code 5261; and in the September 2009 rating decision the left and right knee disabilities were accordingly evaluated, pursuant to 38 C.F.R. § 4.20, under Diagnostic Code 5261, and the rating for the left knee was duly increased to 20 percent.  A higher rating of 30 percent under Diagnostic Code 5261 for left knee limitation of extension, or 20 percent for right knee limitation of extension, is not warranted absent evidence of more limited extension, of which there is none.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board notes that up to this point (May 15, 2009) the left and right knee disabilities had been evaluated under the removal of symptomatic semilunar cartilage provisions of Diagnostic Code 5259; however, as the maximum rating under Diagnostic Code 5259 is 10 percent, evaluation under Diagnostic Code 5261 is appropriate since it provides for higher ratings based on increased symptomatology.  See 38 C.F.R. § 4.27 (providing that great care will be exercised in the selection of the applicable code number and in its citation on the rating sheet).

The Board further notes that the left and right knee disabilities had previously been evaluated, from May 2000 to March 2001, under Diagnostic Code 5257; when the diagnostic code was changed to Diagnostic Code 5259.  And from March 2001 to January 2003 there is no objective evidence of instability in either knee.  However, VA medical evidence dated in January and September, 2003, advises of left knee lateral instability, described as mild, and there is no evidence to the contrary until the private physician's July 2006 report that stability was intact bilaterally.  Accordingly, based on the medical evidence of record, the Board finds that a separate 10 percent rating for left knee instability under 5257 beginning January 29, 2003, to July 20, 2006, in addition to the assigned 10 percent rating under Diagnostic Code 5259, is warranted.  See VAOPGCPREC 9-98; see also Hart, 21 Vet. App. 505 (providing for staged ratings).  A higher rating under Diagnostic Code 5257 of 20 percent is not warranted absent evidence of moderate subluxation or instability, of which there is none.  Additionally, based on the July 2006 letter from the private physician, and on VA examination findings of no subluxation or instability since then, the Board finds that a separate rating for lateral instability is not warranted after July 20, 2006.  Id.  The Veteran has complained about his knees giving way and being unstable since 2006, but the VA examinations in August 2007, May 2009, and July 2010 all specifically found that there was no instability in the Veteran's knees.  Therefore, the Board finds that the evidence does not support a separate rating for instability of the knees after July 20, 2006.

A higher (or separate) rating (other than has already been granted for limitation of extension under Diagnostic Code 5261 effective May 15, 2009) is also not warranted under any alternative provision.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256-5263.  The Veteran complains of constant pain, and says that his bilateral knee disability has been more severely disabling since service; however, a separate rating for limitation of motion due to pain under Diagnostic Code 5003 is inapplicable since the Veteran already has already been accorded a compensable rating under a limitation of motion code at all times during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  A higher rating based on X-ray evidence of degenerative arthritis is likewise not warranted since the Veteran's left and right knee chondromalacia has already been assigned a compensable rating on the basis of limitation of motion, under the appropriate diagnostic code for the specific joint involved, throughout the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

Additionally, although Diagnostic Code 5256 provides for a rating in excess of 10 percent, application of this code is inappropriate as there is no diagnosis of ankylosis.  Likewise, evaluation under Diagnostic Code 5258 is not warranted since there is no clinical evidence of any semilunar cartilage dislocation.  And, as stated before, evaluation under Diagnostic Code 5259 is not warranted since the highest possible rating under this criteria is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5258-5259.  There is also no evidence of any associated impairment of the tibia and fibula, so evaluation under Diagnostic 5262 is not warranted.  Finally, evaluation under Diagnostic Code 5263 is inapplicable since there is no diagnosis of genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Code 5263.  Accordingly, and based on the evidence of record, the Board finds that the criteria for an increased rating, other than the increase for limitation of extension as assigned by the AMC in 2009, and the separate rating for left knee instability granted by the Board is this decision, are not met at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  

The Board has carefully considered the Veteran's complaints of knee pain, as well as the objective evidence of pain during the 2009 and 2010 examinations; but notes that loss of motion from pain, weakened movement, excess fatigability, and incoordination of the joint has already been factored into the limitation of motion diagnostic criteria that has been used, throughout the appeal period, in evaluation of the Veteran's bilateral knee chondromalacia.  See VAOPGCPREC 9-98.  

Moreover, there is no report of any greater/additional limitation of motion due to pain on use, flare-ups, fatigability, or incoordination such that would warrant a higher rating for either knee based on a greater limitation of motion due to pain on use at any time during the appeal period.  See Deluca, 8 Vet. App. 202, 206-207.  Although the 2007 examiner stated that there could be a loss of another 15 degrees of global range of motion across both knees, the Board notes that the "global range of motion" referred to by this examiner was flexion of 0 to 140 degrees, bilaterally, and that a decrease of 15 degrees would still not result in limitation of motion sufficient to warrant a higher rating under limitation of flexion criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Accordingly, a higher rating under the provisions of 38 C.F.R. §§ 4.40, § 4.45 and § 4.59 is not warranted.  Id.

Reasonable doubt has been considered and accorded in the grant of the separate, staged rating for left knee lateral instability.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a separate rating of 10 percent for left knee instability from January 29, 2003, to July 20, 2006, is granted, subject to the laws and regulations governing the award of monetary benefits

Entitlement to an increased rating greater than 10 percent based on removal of symptomatic semilunar cartilage, left knee chondromalacia prior to May 15, 2009, is denied.

Entitlement to an increased rating greater than 20 percent based on limitation of extension, left knee chondromalacia beginning May 15, 2009, is denied.

Entitlement to an increased rating for right knee chondromalacia greater than 10 percent is denied.





REMAND

In correspondence dated in October 2011, the Veteran said that he is unable to work because of his knees; and in May 2012 the Veteran's representative requested that the Veteran's claims be considered for extraschedular ratings.

In July 2010,  the Veteran was last examined by VA regarding his service-connected bilateral knee disability.  No remarks regarding employability, or the impact of the Veteran's service-connected knee disabilities on his activities of daily living, were provided by the July 2010 examiner.  

In light of the Rice Court's determination that evidence of unemployability in the context of a rating claim may include a TDIU claim, the Board finds that remand of the issue of TDIU for development by the RO is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record); Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to investigate all theories of entitlement).  

In addition to the foregoing, VA regulations provide for referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular rating, those cases where a service-connected disability presents an exceptional or unusual disability picture that application of the regular schedular standards is rendered impractical, such as where there is marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  

Based on lay evidence that the Veteran's service-connected bilateral knee disability has markedly impacted his employability, remand for referral of the matter to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation throughout the appeal period, is also warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Comply with VA's duty to notify and assist the Veteran with respect to the claim advanced for TDIU entitlement, including providing appropriate VCAA notice.  Also, and in accordance with 38 C.F.R. § 19.29, send notice to the Veteran of the provisions of 38 C.F.R. § 3.321(b)(1).  

2.  Schedule the Veteran for a VA examination to assess the Veteran's ability to obtain and maintain gainful employment as a consequence of his service connected disabilities (a back disability and bilateral knee disabilities).  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case.  Such examination should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner. 

Upon completion of the above, the VA examiner is asked to address the following question in detail, providing a rationale for the opinion furnished: Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities preclude substantially gainful employment (more than marginal employment) consistent with the Veteran's educational and occupational background, but without regard to his age or any non service-connected disabilities? 

The examiner is advised that the term "as likely as not does not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as against.  More likely and as likely support the contended unemployability; less likely weighs against the claim. 

A complete rationale must be provided for all opinions provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  Refer the issue of an increased rating for service-connected right and left knee chondromalacia to the Under Secretary for Benefits, or to the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation at any time during the appeal period.

5.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if a higher rating for the disability on appeal, or individual unemployability, may be granted; and, whether an extraschedular rating is warranted at any time during the appeal period.  

If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


